DISMISS and Opinion Filed November 22, 2019




                                              In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00900-CV

                              TIM SCHOENBAUER, Appellant
                                         V.
                                DEUTSCHE BANK, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-04889

                             MEMORANDUM OPINION
                          Before Justices Myers, Schenck, and Carlyle
                                  Opinion by Justice Schenck
       On July 22, 2019, the trial court signed an order granting appellee’s application for an

expedited order under rule of civil procedure 736 to proceed with a foreclosure sale of

appellant’s property. See TEX. R. CIV. P. 736. Appellant appeals from this order. Such an order

is not subject to appeal. See TEX. R. CIV. P. 736.8(c); Grant-Brooks v. FV-1, Inc., 176 S.W.3d
933 (Tex. App.—Dallas 2005, pet. denied). Because it appeared this Court lacks jurisdiction

over this appeal, we instructed appellant to file a letter brief addressing our concern with an

opportunity for appellee to respond. The parties complied.

       Nothing in appellant’s letter brief demonstrates this Court’s jurisdiction over this appeal.
      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE


190900F.P05




                                             –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TIM SCHOENBAUER, Appellant                          On Appeal from the 134th Judicial District
                                                    Court, Dallas County, Texas
No. 05-19-00900-CV        V.                        Trial Court Cause No. DC-19-04889.
                                                    Opinion delivered by Justice Schenck.
DEUTSCHE BANK, Appellee                             Justices Myers and Carlyle participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee DEUTSCHE BANK recover its costs of this appeal from
appellant TIM SCHOENBAUER.


Judgment entered this 22nd day of November, 2019.




                                             –3–